IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFERY L. GIBBS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3151

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 10, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Jeffery L. Gibbs, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition alleging ineffective assistance of appellate counsel is

denied on the merits.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.